Citation Nr: 1041591	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 RO rating decision that denied 
service connection for a low back disability on a de novo basis.  
In November 2009, the Veteran testified at a Travel Board hearing 
at the RO.  

The Board observes that the April 2006 RO decision (noted above) 
denied service connection for a low back disability on a de novo 
basis.  The Board notes, however, that service connection for a 
low back disability was previously denied in a final September 
1977 RO decision.  Therefore, the Board was required to address 
whether the Veteran submitted new and material evidence to reopen 
his claim for entitlement to service connection for a low back 
disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In February 2010, the Board reopened the Veteran's claim for 
entitlement to service connection for a low back disability, and 
remanded the merits of the claim for further development.  

The Board observes that the Veteran suffered an intercurrent 
compression injury of the thoracic spine as a result of a motor 
vehicle accident in 1986.  The Board notes that there are many 
opinions of record concerning the etiology of the Veteran's 
current low back problems.  As indicated in the discussion below, 
the Board is granting the Veteran's claim for service connection 
for a lumbar spine disability.  As any thoracic spine residuals 
were incurred as a result of the motorcycle accident in 1986, 
they should not be considered as part of the grant of service 
connection for a lumbar spine disability.  




FINDING OF FACT

The Veteran's current lumbar spine disability began during active 
service.  


CONCLUSION OF LAW

A lumbar spine disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  In light of the fully favorable decision as to the issue 
of entitlement to service connection for a lumbar spine 
disability, the Board finds that no further discussion of VCAA 
compliance is warranted.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," such as arthritis, may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran contends that he has a lumbar spine disability that 
is related to service.  He specifically alleges that he injured 
his low back during desert training in California.  He further 
argues that he was treated for low back problems during service, 
that he was treated for low back problems soon after his 
discharge in early 1977, and that he has suffered a lumbar spine 
disability for over thirty years.  

The Veteran's service treatment records show that he was treated 
for possible low back complaints on at least two occasions.  A 
March 1975 treatment entry noted that the Veteran was seen for a 
pulled muscle on the right lower side of his back.  The examiner 
reported that the Veteran's lower latissimus dorsi were tender to 
palpation.  The impression was muscle strain.  A September 1976 
entry indicated that the Veteran reported that he had a lump on 
his right lower back that he noticed five days earlier.  The 
examiner indicated that there was a hard nodule in the right 
lumbar region which was non-movable.  The assessment included a 
hard nodule of the lumbar spine.  It was noted that the Veteran 
would undergo an X-ray of the lumbar spine.  The actual X-ray 
report is apparently not of record.  The October 1976 objective 
separation examination report included a notation that the 
Veteran's spine and other musculoskeletal systems were normal.  

Post-service private and VA treatment records show treatment for 
variously diagnosed low back problems as well as intercurrent low 
back injuries.  

For example, a February 1977 VA treatment entry, approximately 
four months after the Veteran's separation from service, noted 
that he had a bony prominence on the left side of the sacrum.  
The Veteran reported that he first noticed such condition when he 
was in service when it became painful.  He stated that he had an 
X-ray at that time and was told it was probably a congenital 
anomaly.  The assessment was probable congenital anomaly versus 
bursitis.  The diagnosis was bony prominence, right post-iliac 
crest.  A February 1977 radiological report, as to the Veteran's 
lumbar spine, indicated a provisional diagnosis of bony 
prominence palpable over the left sacral area that felt sore and 
was getting bigger.  The radiographic report indicated that no 
abnormality was demonstrated.  

An additional February 1977 VA orthopedic note indicated that the 
Veteran reported that he had suffered from for low back pain 
since the previous August after a forty mile ride in the desert.  
It was noted that the Veteran complained of low back pain without 
radiation that was worse with bending.  The examiner stated that 
an X-ray showed marked lordosis at L5-S1 with a possible anterior 
displacement of the sacrum.  It was reported that obliques showed 
a possible defect in parspinals.  The assessment was low back 
strain with slight trigger point at the right posterior superior 
iliac spine and rule out spondylolisthesis.  

A July 1977 VA radiological report, as to the Veteran's 
lumbosacral spine, related a provisional diagnosis of rule out 
spondylolisthesis.  It was noted that oblique views of the 
Veteran's lumbar spine showed no evidence of spondylolisthesis.  
A September 1980 VA treatment entry noted that the Veteran was 
seen for low back pain that was non-radiating.  It was reported 
that the Veteran had no neurological symptoms.  The Veteran 
indicated that he had suffered from similar pain since 1977 after 
a long bumpy ride in the desert.  The impression was increased 
lumbar lordosis and painful L5-S1.  

A May 1986 treatment report from UW Health, University of 
Wisconsin Hospital and Clinics, indicated that the Veteran was 
status post a motorcycle accident.  He reported that he hit a 
tree and swung around and struck mid back on the tree.  The 
Veteran complained of right shoulder pain, low back pain, and 
abdominal pain.  It was noted that the Veteran suffered fractures 
of T8-L2.  The discharge diagnosis was a motor vehicle accident 
with multiple traumas.  A December 1989 treatment entry from the 
same facility noted that the Veteran suffered a compression 
injury of T11 and T12 in "1987" and underwent posterior 
instrumentation from T8 to L1.  It was reported that the Veteran 
had done quite well since that time and that he was seen for 
discussion of why he had some increased low back pain.  The 
examiner indicated that it was his opinion that the Veteran was 
probably increasing the stress at the L2-L3 and L3-L4 levels due 
to the long arm lever and that he was getting some mechanic low 
back pain as a result.  

A May 2007 VA spine examination report noted that the Veteran's 
claims file was reviewed.  The Veteran reported that during 
desert training in California, while lifting some heavy weight, 
he felt a snap and a crackle in his low back.  He stated that he 
waited some time, but then was treated back at the main base.  He 
indicated that X-rays were taken, but that he did not know the 
results, and that he was given a brace to wear and anti-
inflammatory medications.  The Veteran reported that he was 
placed on light duty for several days and that he minimized his 
activities because he never felt perfect in regard to his low 
back pain.  He indicated that he was subsequently transferred to 
Port Hueneme, California and that he was an instructor assistant 
and a heavy equipment loader.  The Veteran stated that, even 
then, he suffered from continuous pain in his low back with 
radiation into his right leg greater than his left leg.  He 
related that since that time, he had been having worsening pain, 
specifically in the last five years, but also over the past year 
which was affecting his life.  The Veteran also indicated that he 
was involved in a motorcycle accident in 1987 and that he 
suffered a thoracic fracture with rod placements for spine 
stabilization.  He remarked that he never had pain in his 
thoracic spine and that it had remained asymptomatic since that 
time.  

The assessment was degenerative joint disease of the lumbar 
spine.  The examiner commented that the Veteran's degenerative 
joint disease of the lumbar spine "[was] not likely due to the 
muscle strain that he had in the military because the mechanism 
of his injury would more likely result in a muscle strain (as was 
diagnosed) and [was] not the type of trauma that would likely 
result in the eventual lumbar degenerative joint disease."  The 
examiner remarked that "the records [suggested] that the 
Veteran's back pain resolved."  The examiner indicated that was 
no record of persistent problems after the Veteran's lifting 
injury in the military.  The examiner stated that, thus, "there 
[was] no nexus of [the Veteran's] current condition and his 
lifting injury in the military."  The examiner indicated that 
the Veteran had a traumatic injury to his spine in 1987 and that 
his current back problems were most likely related to that 
injury.  

An October 2008 VA spine examination report noted that the 
Veteran's claims file was reviewed.  The examiner discussed the 
Veteran's medical history in some detail.  The examiner 
indicated, as to findings, that the Veteran had degenerative disk 
disease of the lumbar spine and degenerative joint disease of the 
lumbar spine.  The examiner commented that in his opinion, the 
Veteran suffered a lifting incident in 1975 while he was in the 
military.  The examiner stated that the Veteran was diagnosed 
with a lumbar strain at that time.  It was noted that the Veteran 
had reported continued pain and impairment from his pain in his 
low back.  The examiner reported that the Veteran had a 
significant additional low back injury, as well as subsequent 
surgery, following his time in the service which was likely the 
cause of his degenerative joint disease, degenerative disk 
disease, and current pain.  The examiner remarked that following 
a review of the records, he concurred with a prior VA examiner's 
opinion.  The examiner indicated "that the nature of [the 
Veteran's] injury in the military would not likely cause 
degenerative joint disease and degenerative disk disease."  The 
examiner stated that the Veteran's current symptoms "were more 
likely related to the significant trauma that he had to his spine 
in the motorcycle accident."  The examiner reported that "given 
the location of [the Veteran's] hardware fixation, however, and 
the location of his pain, it [was] at least as likely as not that 
his low back pain [was] aggravated by his prior injury while in 
the service."  The examiner commented that he certainly felt 
that some percentage of the Veteran's low back pain was also 
likely aggravated by his subsequent fracture and surgical 
fixation, and that he would be merely speculating as to determine 
how much pain could be allocated to which event.  

In a November 2008 addendum to the October 2008 VA spine 
examination, the examiner indicated that clearly the Veteran's 
symptoms were related to his post-service injury.  He stated that 
he had reviewed his previous report and would like to provide a 
revised opinion.  The examiner reported that the records did not 
show any continuing lumbar strain after the initial incident and 
that the Veteran's reports of continued pain, in the examiner's 
opinion, were based on the Veteran's self report.  It was noted 
that there were no records to support such persistent symptoms of 
strain and that the records suggested that the Veteran's symptoms 
were resolved.  The examiner commented that "since [he] [did] 
not find any evidence of persistent back pain after [the 
Veteran's] lumbar strain in the military, and most lumbar strains 
resolved with no residuals, [he] [was] unable to say that the 
Veteran had any residuals of his "SC" lumbar strain without 
resorting to pure speculation."  The examiner remarked that all 
of the Veteran's current symptoms could be explained by his post-
service injury and surgery.  

An April 2010 VA spine examination report noted that the 
Veteran's claims file was reviewed.  The examiner discussed the 
Veteran's medical history in detail.  The diagnosis was lumbar 
spine degenerative arthritis.  As to an assessment, the examiner 
indicated that in his opinion, "the Veteran's lumbar spine 
arthritis [was] less likely as not caused by or [resulted] from 
his recurrent lower back muscle strains that he sustained while 
in the service."  The examiner remarked that "it [was] 
significantly more likely that [the Veteran's] lumbar spine 
arthritis was a result of degenerative changes below the surgical 
stabilization from his cycle wreck."  The examiner stated that 
the surgical stabilization procedure most likely put increased 
stresses and altered biomechanical forces through the lumbar 
spine that had led to the degenerative arthritis from which the 
Veteran presently suffered.  The examiner commented that 
regarding the muscle strains in the military in 1975 and 
subsequent visits to VA facilities in 1977 and 1980 for muscle 
strains, "it [was] [his] opinion that [they] were likely acute 
back strains as the record [did] not indicate a chronic strain."  
The examiner indicated that at that point in time, the Veteran's 
symptoms were all consistent with traumatic degenerative joint 
disease and that "it [was] impossible to say if there [was] any 
contribution of [the Veteran's] prior back sprains without 
resorting to mere speculation as the record [did] not show 
continuous, chronic, back problems from 1975 to 1987, when the 
accident occurred, which [made] it difficult to make a nexus to 
his back pain in the military."  

A September 2010 private medical statement from H. A. Rowley, 
M.D., noted that he reviewed the Veteran's claims file, including 
his service treatment records; VA examination reports conducted 
in May 2007, October 2008, and April 2010; private medical 
records; and the Veteran's statements and testimony.  Dr Rowley 
discussed the Veteran's medical history in detail.  Dr. Rowley 
indicated that it was acknowledged that the Veteran had a history 
of thoracic spinal fractures in 1986, which required spinal 
fusion with Harrington rods from T8 to T10.  Dr. Rowley stated 
that the surgical residuals of that injury had undoubtedly 
contributed to the Veteran's current back problems.  Dr. Rowley 
commented, however, that "it [was] at least as likely as not 
that the Veteran had a chronic lower back disability prior to the 
1986 injury (in the form of mechanical lower back pain)."  Dr. 
Rowley indicated that such "preexisting injury most likely 
predisposed [the Veteran] to develop additional problems with 
mechanical low back pain (accelerated by the fusion from T8 to 
T10).  In other words, the pre-injury condition of chronic 
mechanical lower back pain made him vulnerable to develop a 
worsening of [his] lumbar spine disability (because of weakened 
back musculature)."  Dr. Rowley remarked that the abnormal back 
mechanics that were already in place led to a deterioration of 
the already existing back condition and to the ultimate 
development of degenerative joint disease.  It was noted that 
mechanical low back pain, by definition, was caused by placing 
abnormal stress and strain on muscles of the vertebral column.  
Dr. Rowley stated that "if not for the pre-1986 injury of 
mechanical low back pain, the Veteran may have had complete 
healing from the thoracic spine fusion."  Dr. Rowley noted that 
such conclusions were based on a review of the Veteran's records 
and his specific evaluations of the Veteran.  

Dr. Rowley reported that the medical opinions had been provided 
in this matter that related the Veteran's current lower back 
disability only to his 1986 injury (based on VA examinations 
conducted in May 2007, October 2008, and April 2010).  Dr. Rowley 
indicated that while it was true that the surgical stabilization 
from the Veteran's motorcycle wreck had put increased stresses 
and altered biomechanical forces throughout his lumbar spine, 
such did not negate that the Veteran had a chronic lower back 
disability prior to the 1986 injury.  Dr.  Rowley stated that the 
increased stresses from the post-surgical residuals merely led to 
worsening (acceleration) of an already existing disability.  Dr. 
Rowley commented that it was his opinion that "the record [did] 
support that the Veteran had developed a chronic lumbar strain in 
the years prior to 1986 (supported by clinical findings in the 
treatment records and the Veteran's testimony)."  Dr. Rowley 
indicated that the severity of the Veteran's current low back 
disability had also been considered in his opinion as he believed 
that if it were not for the preexisting low back problems, the 
Veteran would not have been as vulnerable to the increased 
stresses from the thoracic spine fusion.  Dr. Rowley stated that 
"it [was] at least as likely as not (at least 50/50 percent 
medical probability) that the Veteran's current disabilities of 
chronic mechanical lower back pain and degenerative arthritis 
[were] directly related, at least in some part, to the symptoms 
and treatment during service."  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the opinions provided by VA examiners 
pursuant to the May 2007, October 2008 (including the November 
2008 addendum), and April 2010 VA spine examination reports, as 
well as the September 2010 statement from Dr. Rowley, all 
involved a review of the Veteran's claims file, a discussion of 
the medical evidence of record, and provided at least some 
rationales for the respective opinions.  The Board notes, 
therefore, the all of the opinions are of some probative value in 
this matter.  

The Board observes that examiner pursuant to May 2007 VA spine 
examination, did not specifically discuss the Veteran's 
complaints of and treatment for low back pain in February 1977 
and September 1980, etc., where he reported low back pain since 
service.  The examiner also specifically reported that there were 
no "persistent" problems after his lifting injury.  The Board 
notes, however, that the record does show treatment for low back 
problems as early as four months after the Veteran's separation 
from service.  

Additionally, the Board observes that the VA examiner's opinions 
pursuant to the October 2008 VA spine examination report conflict 
with his later opinions in the November 2008 addendum.  The Board 
also notes that in the November 2008 addendum, the VA examiner 
stated that he did not find any evidence of persistent back pain 
after the Veteran's lumbar strain in the military.  The Board 
observes, however, that the examiner did not address the fact 
that a February 1977 VA treatment entry, just four months after 
the Veteran's separation from service, indicated that an X-ray 
showed marked lordosis at L5-S1 with possible anterior 
displacement of the sacrum as well as a possible defect in the 
parspinals, or that a September 1980 VA treatment entry referred 
to low back pain since "1977" and related a diagnosis of 
increased lumbar lordosis and painful L5-S1.  The Board finds, 
therefore, that the opinions provided by the examiners pursuant 
to the May 2007 VA spine examination report and the October 2008 
VA spine examination report, with the November 2008 addendum, are 
of less probative value in this matter.  

The Board notes that the April 2010 VA spine examination report 
related a diagnosis of lumbar spine degenerative arthritis.  As 
to an assessment, the examiner indicated that in his opinion, 
"the Veteran's lumbar spine arthritis [was] less likely as not 
caused by or [resulted] from his recurrent lower back muscle 
strains that he sustained while in the service."  The examiner 
remarked that "it [was] significantly more likely that [the 
Veteran's] lumbar spine arthritis was a result of degenerative 
changes below the surgical stabilization from his cycle wreck."  
The examiner stated that the surgical stabilization procedure 
most likely put increased stresses and altered biomechanical 
forces through the lumbar spine that had led to the degenerative 
arthritis from which the Veteran presently suffered.  The 
examiner commented that regarding the muscle strains in the 
military in 1975 and subsequent visits to VA facilities in 1977 
and 1980 for muscle strains, "it [was] [his] opinion that [they] 
were likely acute back strains as the record [did] not indicate a 
chronic strain."  The examiner indicated that at that point in 
time, the Veteran's symptoms were all consistent with traumatic 
degenerative joint disease and that "it [was] impossible to say 
if there [was] any contribution of [the Veteran's] prior back 
sprains without resorting to mere speculation as the record [did] 
not show continuous, chronic, back problems from 1975 to 1987, 
when the accident occurred, which [made] it difficult to make a 
nexus to his back pain in the military."

The Board notes that the VA examiner stated that it was 
impossible to say if the Veteran's prior back sprains contributed 
to his current lumbar spine disability without resorting to mere 
speculation as the record did not show continuous, chronic, back 
problems from 1975 to 1987.  The Board notes, however, that the 
record certainly shows treatment for low back problems from 
February 1977, approximately four months after the Veteran's 
separation from service, through at least September 1980.  The 
Veteran is also competent to report continuous lumbar spine 
symptoms since service.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  Therefore, the Board finds that the opinions 
provided by the examiner pursuant to the April 2010 VA spine 
examination report are somewhat less probative in this matter.  

Conversely, the Board notes that in his September 2010 statement, 
Dr. Rowley specifically addressed the opinions provided pursuant 
to the VA spine examinations discussed above.  Dr Rowley 
indicated that it was his opinion that "the record [did] support 
that the Veteran had developed a chronic lumbar strain in the 
years prior to 1986 (supported by clinical findings in the 
treatment records and the Veteran's testimony)."  Dr. Rowley 
indicated that the severity of the Veteran's current low back 
disability had also been considered in his opinion as he believed 
that if it were not for the preexisting low back problems, the 
Veteran would not have been as vulnerable to the increased 
stresses from the thoracic spine fusion.  Dr. Rowley stated that 
"it [was] at least as likely as not (at least 50/50 percent 
medical probability) that the Veteran's current disabilities of 
chronic mechanical lower back pain and degenerative arthritis 
[were] directly related, at least in some part, to the symptoms 
and treatment during service."  The Board notes that Dr. 
Rowley's opinions are the most consistent with the evidence of 
record.  Additionally, Dr. Rowley discussed the other medical 
opinions of record and provided rationales for his opinions.  
Therefore, the Board finds that Dr. Rowley's opinions are the 
most probative in this matter.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

Therefore, the Board observes that the most probative medical 
evidence relates at least some of the Veteran's current lumbar 
spine problems to his period of service.  Additionally, the Board 
observes that because the Veteran is competent to report an in-
service lumbar spine injury, lumbar spine symptoms in service, 
continuous lumbar spine symptomatology since service, and current 
symptoms that form the basis for diagnosis of disability, such 
evidence tends to relate the current lumbar spine disability to 
his period of service.  See Davidson, supra.  Moreover, the Board 
finds that his account is credible.  

After considering all the evidence, the Board finds that the 
Veteran has a lumbar spine disability that had its onset during 
his period service.  A lumbar spine disability was incurred in 
active service, warranting service connection.  The benefit-of-
the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in 
making this decision.  


ORDER

Service connection for a lumbar spine disability is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


